         Case 1:21-mj-00014-GMH Document 19 Filed 03/29/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                      :
                                              :
               v.                             :       Crim No. 21-mj-14
                                              :
ANTHIME JOSEPH GIONET,                        :
                                              :
                       Defendant.             :

                 CONSENT MOTION TO CONTINUE STATUS HEARING
                 AND TO EXCLUDE TIME UNDER SPEEDY TRIAL ACT

       The United States of America, by and through its attorney, the Acting United States

Attorney for the District of Columbia, respectfully moves this Court to continue the status hearing

currently scheduled for March 29, 2021 for approximately 30 days and to exclude time under the

Speedy Trial Act pursuant to 18 U.S.C. § 3161(h)(7)(A) from March 29, 2021 until the date of the

next status hearing in this case, to be determined by the Court. In support whereof, the government

states as follows:

       1.      The parties are continuing to discuss potential resolution of this case short of trial.

On March 26, 2021, the defendant filed a motion to modify conditions of release, see ECF No. 17.

The government’s response to the defendant’s motion is due March 31, 2021. The parties presently

have no other business to bring to the Court’s attention.

       2.      Counsel for the defendant has stated that the defendant consents to an additional

continuance of approximately 30 days.

       3.      The government further moves, pursuant to 18 U.S.C. § 3161(h)(7)(A), to exclude

time under the Speedy Trial Act in the interests of justice from March 29, 2021 until the date of

the next status hearing in this case, to be determined by the Court. This additional period is

necessary to allow the government to prepare discovery and for the parties to engage in discussions
         Case 1:21-mj-00014-GMH Document 19 Filed 03/29/21 Page 2 of 2




regarding possible resolutions of the case. Therefore, the government respectfully submits that the

ends of justice served by such exclusion would outweigh the best interest of the public and the

Defendant in a speedy trial.


                                             Respectfully submitted,

                                             CHANNING D. PHILLIPS
                                             Acting United States Attorney
                                             D.C. Bar No. 415793

                                      By:    /s/ Elizabeth Aloi
                                             Elizabeth Aloi, N.Y. Bar No. 4457651
                                             Christopher B. Brown, D.C. Bar No. 1008763
                                             Assistant United States Attorney
                                             555 4th Street, N.W.
                                             Washington, D.C. 20530
                                             (202) 252-7212 (Aloi)
                                             (202) 252-7153 (Brown)
                                             Fax: (202) 514-6010
                                             Elizabeth.Aloi@usdoj.gov
                                             Christopher.Brown6@usdoj.gov




                                                2
